UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1917


DERRICK MICHAEL ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

DURHAM CO. DETENTION FACILITY; CORRECT CARE SOLUTIONS,
/Dental Dept.; MS. SLADE; MS. JOHNSON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-01079-TDS-LPA)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Derrick Michael Allen, Sr., appeals the district court’s order dismissing his

42 U.S.C. § 1983 complaint. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended dismissing the

complaint and advised Allen that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

          The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Allen has waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice.

          Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                              2